Citation Nr: 0615892	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-01 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to a service-connected low back disability.

2.  Entitlement to service connection for hypertension 
secondary to a service-connected low back disability.

3.  Entitlement to service connection for a left hand 
disorder secondary to a service-connected low back 
disability.

4.  Entitlement to service connection for right leg disorder 
secondary to a service-connected low back disability.

5.  Entitlement to service connection for a neck disorder 
secondary to a service-connected low back disability.

6.  Entitlement to a disability rating in excess of 20 
percent for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The appellant had active military service in October and 
November 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February and December 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  These issues were 
previously remanded by the Board in April 2001 and August 
2003.

The Board notes that, after the case was recertified to the 
Board, two items were submitted by the appellant for 
inclusion in the record.  Normally, absent a waiver from the 
appellant, a remand is necessary when evidence is received by 
the Board that has not been considered by the RO.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Here, however, the Board notes that the 
two items received from the appellant are either duplicative 
of evidence already of record, or not relevant to the instant 
issues.  One item is a March 2005 statement from the 
appellant's primary care physician that merely listed the 
conditions for which the appellant was receiving treatment.  
The listed conditions were either already shown within the 
record, or are not relevant to the instant claims.  The 
second item submitted was a restatement of the appellant's 
history and current circumstances, and is already of record.  
Since the relevant portion of the newly submitted evidence is 
duplicative of the record which was, in fact, considered by 
the RO in making its most recent determination, a remand is 
not necessary.

(Consideration of the appellant's claims for an increased 
rating for low back disability, and for service connection 
for a left hand disorder, right leg disorder, and neck 
disorder, is deferred pending completion of the development 
sought in the remand that follows the decision below.) 


FINDING OF FACT

The appellant does not have depression or hypertension that 
has been caused or made chronically worse by his service-
connected low back disability.


CONCLUSION OF LAW

The appellant does not have depression or hypertension that 
is the result of or proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is service connected for a low back disability 
that was determined to be a result of a fall while on active 
duty.  The record shows that he is diagnosed with 
hypertensive vascular disease (hypertension) and depression, 
which he claims should be service-connected because he 
contends that they are secondary to his service-connected low 
back disability.  

The Board's August 2003 remand ordered a VA hypertension 
examination in order to provide an opinion as to the medical 
probabilities that any currently diagnosed hypertension has 
been caused or made worse by service-connected low back 
disability.  The appellant was afforded a hypertension 
examination given in March 2005.  The examiner noted the 
appellant's relevant medical history as extracted from the 
appellant's claims file, and as reported by the appellant 
himself.  It was noted that the appellant's hypertension was 
first diagnosed in about 1994.  After examination and 
testing, the examiner diagnosed arterial hypertension.  The 
examiner noted that the medical literature had been reviewed, 
and that there was no etiological relation between 
hypertension and low back pain.  The examiner opined that the 
appellant's arterial hypertension is neither caused by, nor 
made worse by, his service-connected low back disability.

The Board's August 2003 remand also ordered a VA psychiatric 
examination in order to determine the appellant's current 
correct diagnosis(es), and to provide an opinion as to the 
medical probabilities that any currently diagnosed depression 
has been caused or made worse by service-connected low back 
disability.  The appellant was afforded a VA psychiatric 
examination given in April 2005.  The examiner noted that he 
had reviewed the appellant's claims folder and the VA 
Computerized Patient Record System (CPRS).  The examiner 
cited a July 1985 VA psychiatric evaluation that diagnosed 
the appellant with generalized anxiety disorder.  

The examiner noted that, more recently, private psychiatric 
treatment records from Dr. P.P.T., dated in January 1997 
(which are of record), stated that the appellant reported 
that his current psychiatric problems began the year before, 
when his farm was destroyed by a hurricane, followed by 
losing his business and going into bankruptcy.  Also cited 
were notes from another of the appellant's private doctors, 
J.O., M.D., dated in October 1996 (also of record), which 
corroborated Dr. T.'s assessment.  The examiner noted that 
the appellant was hospitalized in December 1997, diagnosed 
with major depression, and is also diagnosed with bipolar 
disorder.  

The April 2005 examiner diagnosed major depression.  He noted 
that the appellant's current neuropsychiatric condition, 
which was diagnosed as major depression with psychotic 
features by a VA medical mental health clinic psychiatrist, 
constituted a separate diagnostic entity, and was not related 
to his low back disability.  It was felt that the psychiatric 
disease was related to more recent events, beginning with the 
destruction of the appellant's home by a hurricane in about 
1996.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Further, disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Additionally, non-service-connected disability that is 
aggravated by service-connected disability may be considered 
a part of the original condition, at least to the extent of 
the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, there is medical evidence of current disabilities of 
hypertension and major depressive disorder.  However, there 
is no evidence of a nexus between the current disabilities 
and the appellant's service-connected low back disability.  
The VA examiners who conducted the 2005 hypertension and 
psychiatric examinations were asked to provide an opinion as 
to the medical probabilities that any diagnosed hypertension 
or depression had been caused or made worse by his service-
connected low back disability.  The one examiner stated that 
the appellant's currently diagnosed hypertension is neither 
caused by nor made worse by his service-connected low back 
disability.  The physician who conducted the mental disorders 
examination determined that the appellant's current major 
depressive disorder is a new, separate diagnostic entity, not 
related to his low back disability.  These opinions are 
uncontradicted by any other medical evidence of record.  No 
other medical evidence of record even suggests that the 
appellant's hypertension or depression is related to his 
service-connected low back disability.

In written statements, the appellant continues to contend 
that his hypertension and depression are secondary to his 
service-connected low back disability.  However, there is no 
evidence of record showing that the appellant has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these two secondary service connection 
claims.  No degree of disability due to hypertension or major 
depression is traceable to the appellant's service-connected 
low back disability.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
October 2001, and in follow-up notifications dated in June 
2002 and July 2004.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised him of what the evidence must show 
to establish entitlement to service connection for these two 
disabilities on a secondary basis, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
appellant, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
appellant's behalf.  The RO specifically requested that the 
appellant provide any evidence or information he had 
pertaining to his claim.  The RO also provided statements of 
the case (SOCs) and two supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

The notifications did not include the criteria for ratings 
for these two disabilities or for award of effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
no issues relating to a rating are being decided by the Board 
in this decision, and, consequently, a remand to notify the 
appellant of these is not necessary.  Also, because the Board 
denied these two service connection claims, no effective date 
will be assigned, and remand for notification regarding 
effective dates is not warranted.  

Regarding VA's duty to assist, the RO obtained the 
appellant's SMRs and VA and private medical records, and 
secured examinations in order to obtain medical nexus 
opinions.  In an August 2003 report of contact between the RO 
and the appellant, he informed the RO that he had no 
additional evidence to submit.  VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to service connection for depression secondary to 
a service-connected low back disability is denied.

Entitlement to service connection for hypertension secondary 
to a service-connected low back disability is denied.


REMAND

In the Board's October 2003 remand, the RO was asked to 
afford the appellant orthopedic and neurological examinations 
related to his request for an increased rating for his 
service connected low back disability, and his service 
connection claims for hand, leg, and neck disabilities, 
claimed to be secondary to his low back disability.  The 
Board notes that, while the appellant was afforded an 
orthopedic examination, he was not afforded a neurological 
examination, as required by the remand.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand order, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court also held that 
the Board errs in failing to ensure compliance with remand 
orders of the Board or the Court.  Id.  Given those 
pronouncements, and the fact that significant development 
sought by the Board on the remaining issues on appeal has not 
been completed, another remand is now required for a 
neurologic examination.  38 C.F.R. § 19.9 (2005).

The Board also notes that its October 2003 remand requested 
that the orthopedic and the neurology examiners determine the 
degree of the appellant's service-connected low back 
disability, and to also provide opinions as to whether the 
appellant has a right leg, left hand, or neck disability that 
has been caused or made worse by his service-connected low 
back disability.  While the orthopedic examiner provided the 
requested opinions, his assessment of the appellant's low 
back disability was inadequate for rating purposes, perhaps 
because of processing of a computer-generated examination 
template.  

Specifically, the range of motion results for the 
thoracolumbar spine were all listed as from zero to 10 
degrees, with pain beginning at zero and ending at 10.  In 
the examiner's summary, he states that, on examination, the 
appellant was additionally limited by pain, fatigue, and 
weakness following repetitive use of the thoracolumbar spine.  
Yet, in the summary of limitation of motion on repetitive 
use, all showed the ranges beginning at 10 degrees rather 
than zero degrees, which is not the norm, and which also 
seems highly unlikely.  All of the listed parameters indicate 
that the factor most responsible for limitation of motion is 
pain, yet the outer extent of range of motion shown in the 
summary is the normal range (and not the 10 degrees shown in 
examination results just discussed) as published in VA 
regulations.  38 C.F.R. § 4.71a, Plate V (2005).  Equally 
confusing is the examiner's statement that the appellant's 
range of motion is normal.  The Board will therefore also 
require another orthopedic examination on remand so that the 
record contains the information necessary to adjudicate the 
claims.  

As for the opinion regarding the remaining service connection 
claims, the orthopedic examiner indicated that neck, left 
hand and right leg disabilities were not caused by or the 
result of service-connected low back disability, but he also 
suggested that "the rest of the opinion" would be provided 
by the neurologist.  It is not clear whether he meant by this 
that an opinion as to possible aggravation, which he did not 
appear to cover, would be addressed by the neurologist.  The 
aggravation question should be addressed.

The Board also notes that a recent decision by the Court 
specifies that VCAA notification to the veteran applies to 
all five elements of a service connection claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess, supra.  On remand, the RO should 
ensure that VA's duty to notify, as clarified by the Court in 
Dingess, is complied with.

Accordingly, the appellant's case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
relevant case law is completed.  
Specifically, the RO must review the 
information and the evidence 
presented with the claims and 
provide the claimant with notice of 
what information and evidence not 
previously provided, if any, will 
assist in substantiating or is 
necessary to substantiate the 
elements of the service connection 
claims as reasonably contemplated by 
the application.  This includes 
notice that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  Notice 
regarding the effective date of any 
potential award of a higher rating 
for low back disability should also 
be provided.  See Dingess, supra.

2.  After the above action is 
completed, the RO should arrange 
with the appropriate VA medical 
facility for the appellant to be 
afforded VA orthopedic and 
neurological examinations by one or 
more examiners.  Provide the 
examiner(s) with the following 
instructions:

The examiner(s) should determine 
the current severity of the 
appellant's service-connected low 
back disability.  Clinical 
findings should be elicited in 
accordance with the C&P 
Clinician's Guide so that both 
the old and new rating criteria 
may be applied.  All orthopedic 
dysfunction and neurologic 
impairment due to service-
connected disability should be 
set forth in detail.  The 
examiner(s) should provide 
findings applicable to the 
pertinent rating criteria 
(including a discussion of the 
frequency of symptoms compatible 
with sciatic neuropathy, 
characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, 
or other neurologic findings 
appropriate to the site of any 
diseased disc).  The examiner(s) 
should record the range of motion 
observed on clinical evaluation, 
in terms of degrees.  Periods of 
prescribed bed rest should also 
be noted.

If there is clinical evidence of 
pain on motion, the examiner(s) 
should indicate the degree of 
motion at which such pain limits 
motion.  Then, after reviewing 
the appellant's complaints and 
medical history, the examiner(s) 
should render an opinion, based 
upon his or her best medical 
judgment, as to the extent to 
which the appellant experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., 
and should equate these problems 
to additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  Such 
losses should be equated to 
"slight," "moderate," or 
"severe" limitation of motion 
and to certain degrees of motion.  

In evaluating the service-
connected low back disability, 
the examiner(s) should also 
determine whether the appellant 
suffers from any neurologic 
disability or symptoms due to 
service-connected disability.  If 
the appellant does have any 
neurologic symptom due to 
service-connected low back 
disability, the examiner(s) 
should provide an assessment of 
each nerve seemingly affected and 
if any nerve is affected, then 
the examiner(s) must characterize 
the disability as mild, moderate, 
or severe incomplete paralysis, 
or complete paralysis.  This 
should be done for each nerve 
seemingly affected.  Send the 
claims folder to the examiner(s) 
for review.

The examiner(s) should also 
determine whether the appellant 
has right leg, left hand, or neck 
disability that has been caused 
or made worse by service-
connected low back disability.  
All indicated tests and studies 
should be performed.  The 
rationale for the opinions by the 
examiner(s) should be set forth 
in detail.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The appellant should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues 
remaining on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the appellant and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


